Citation Nr: 9921916	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  96-26 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
arteriosclerotic heart disease.

2.  Evaluation of postoperative prostatectomy/lymphadenectomy 
for prostate cancer due to Agent Orange currently evaluated 
as noncompensable.

3.  Evaluation of chronic obstructive pulmonary disease 
(COPD) currently evaluated as 10 percent disabling.

4.  Evaluation of status post left total hip replacement, 
currently evaluated as 30 percent disabling.

5.  Evaluation of status post right total hip replacement 
evaluated as 30 percent disabling effective April 1, 1999.

6.  Evaluation of degenerative disc disease of the lumbar 
spine currently evaluated as noncompensable.

7.  Evaluation of bilateral hearing loss disability currently 
evaluated as noncompensable.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from November 1951 to November 
1955 and from April 1970 to December 1986.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from October 1995 and July 1995 rating decisions of 
the North Little Rock, Arkansas Department of Veterans 
Affairs (VA) Regional Office (RO).  

In the October 1995 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen 
the claim for service connection for arteriosclerotic heart 
disease, continued the 10 percent evaluations for COPD, 
tinnitus, tinea cruris and degenerative arthritis of the hips 
bilaterally, and continued the noncompensable evaluations for 
hemorrhoids, degenerative disc disease of the lumbar spine, 
and hearing loss.  The veteran appealed these issues.  The 
veteran and his representative appeared at a hearing before a 
hearing officer at the RO in December 1996.  At this hearing, 
the veteran withdrew the issues of increased evaluations for 
tinnitus, tinea cruris, and hemorrhoids.  Following the 
receipt of additional medical evidence showing that the 
veteran underwent a total left hip replacement, the RO, in an 
April 1997 rating decision, recharacterized the veteran's 
left hip disorder as status post left total hip replacement 
under Diagnostic Code 5054 and granted a temporary total 
evaluation from June 19, 1996 to July 31, 1996, a total 
evaluation from August 1, 1996 to July 31, 1997, and a 30 
percent evaluation effective August 1, 1997.  

In a July 1997 rating decision, the RO granted service 
connection for postoperative prostatectomy/lymphadenectomy 
for prostate cancer due to exposure to Agent Orange and 
assigned a noncompensable evaluation.  The veteran disagreed 
and appealed this evaluation.  In November 1997, the RO 
granted service connection for penile curvature with loss of 
erectile power as secondary to service-connected 
postoperative prostatectomy/lymphadenectomy for prostate 
cancer due to exposure to Agent Orange and assigned a 20 
percent evaluation.  Subsequent to the receipt of additional 
evidence showing that the veteran underwent a total hip 
replacement of the right hip, the RO, in an April 1998 rating 
decision, recharacterized the veteran's right hip disorder as 
status post left total hip replacement under Diagnostic Code 
5054 and granted a temporary total evaluation from February 
18, 1998 to March 31, 1998, a total evaluation from April 1, 
1998 to March 31, 1999, and a 30 percent evaluation effective 
April 1, 1999.  

Preliminary review of the record indicates that the RO 
expressly considered referral of the veteran's claim for 
increased evaluations for his various disabilities to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998).  However, the RO 
determined that the case did not present such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Moreover, the record shows 
that the RO granted individual unemployability on the basis 
of all his disabilities in August 1997.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1998) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).

The Board observes that the veteran, at his December 1996 
hearing, appeared to raise the issue of service connection 
for a right shoulder disorder.  The RO has not addressed 
this issue.  All steps required for jurisdiction have not 
been satisfied.  More recently, the Court again established 
that jurisdiction counts.  Specifically the Court could not 
remand a matter over which it has no jurisdiction.  Hazan v. 
Gober, 10 Vet. App. 511(1997).  Therefore, the issue is 
referred to the RO for appropriate action.  Black v. Brown, 
10 Vet. App. 279 (1997).  


FINDINGS OF FACT

1.  Service connection for arteriosclerotic heart disease was 
denied by the RO in an unappealed rating decision in April 
1988.

2.  The additional evidence submitted since the April 1988 
rating decision is new, relevant, and directly relates to the 
issue at hand.

3.  Competent evidence of a nexus between the veteran's 
diagnosis of arteriosclerotic heart disease and the veteran's 
active service is not of record.

4.  The veteran's postoperative prostatectomy/lymphadenectomy 
for prostate cancer is currently manifested by complaints of 
mild stress incontinence not requiring a pad, nocturia times 
2, and normal PSA's.


CONCLUSIONS OF LAW

1.  The additional evidence received since the April 1988 
rating decision constitutes new and material evidence to 
reopen the veteran's claim for service connection for 
arteriosclerotic heart disease.  38 U.S.C.A. §§  5107, 5108, 
7105 (West 1991); 38 C.F.R. § 3.156(a) (1998).

2.  The veteran has not submitted a well grounded claim of 
entitlement to service connection for arteriosclerotic heart 
disease.  38 U.S.C.A. § 5107 (West 1991).

3.  The criteria for a compensable evaluation for 
postoperative prostatectomy/lymphadenectomy for prostate 
cancer have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§  4.115a, 4.115b , Diagnostic Code 7512, 
7528 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence

A. Finality

Prior unappealed decisions of the RO are final.  However, if 
new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  The Court has 
held that when determining whether the evidence is new and 
material, the VA must conduct a three-step test: first, the 
VA must determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a) in order to have a 
finally denied claim reopened under 38 U.S.C.A. § 5108 (West 
1991); second, if new and material evidence has been 
presented, immediately upon reopening the claim, the VA must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a); 
and third, if the claim is well grounded, the VA may evaluate 
the claim after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  Winters v. West, 
12 Vet. App. 203 (1999), citing Elkins v. West, 12 Vet. App. 
209 (1999).

Service connection for arteriosclerotic heart disease was 
previously denied in April 1988.  The veteran did not appeal 
and that decision became final.  The evidence considered at 
the time of this decision included the veteran's claim for 
service connection, service medical records, and a several VA 
examinations.  Service medical records indicate that the 
veteran was evaluated for chest pains and local arterial 
spasms; however, evaluations of the cardiovascular system 
revealed no abnormalities.  The veteran underwent annual 
examinations during his period of service, including a June 
1986 retirement examination.  There were no complaints, 
findings, or diagnosis of arteriosclerotic heart disease.  
The cardiovascular evaluation at his June 1986 retirement 
examination was normal.  VA examinations in May 1987 and 
March 1988 show unremarkable cardiac silhouette, diaphragms, 
and costophrenic angles.  There was normal sinus rhythm with 
no murmurs.  Diagnosis was atherosclerosis was not found. 

In the April 1988 rating decision, the RO denied 
arteriosclerosis on the basis that it was not shown in the 
recent VA examinations.  In essence, service connection was 
denied because there was an absence of competent evidence of 
a current disability.

Evidence submitted or associated with the claims file since 
the April 1988 denial consists of private medical records and 
the veteran's testimony and statements.  

Private medical records from March to June 1993 showed that 
the veteran was complaining of shortness of breath and chest 
pain. The veteran's family history of heart disease was 
noted.  An EKG revealed normal sinus rhythm with 
intraventricular conduction delay and non-specific ST, T-
changes.  A treadmill stress test indicated ischemic heart 
disease.

In a June 1993 consultation report, B.S., M.D. stated that 
the veteran reported a history of chest pain for 6 years 
increasing severity in the past 6 months with shortness of 
breath, palpitations, sweating, and pain radiating to the 
throat and arms.  After further testing, the diagnosis was 
arteriosclerotic heart disease, presenting as cardiac 
arrhythmia, chest pain, and positive treadmill stress test.  

A June 1993 history and physical examination indicates that 
veteran was seen complaining of acute onset of right-sided 
weakness and numbness.  A noninvasive cerebral vascular study 
revealed high-grade stenotic lesion in the left proximal 
internal carotid artery and a 30 to 40 percent stenosis in 
the right internal carotid artery.  The assessment was 
transient ischemic attack with probable significant left 
carotid disease.  A June 1993 hospital discharge summary 
revealed diagnoses of carotid artery disease status post left 
endarterectomy, hypertension, transient ischemic attacks, and 
malignant premature ventricular contractions.  The veteran 
was again hospitalized in August 1993 for palpitations.   

At his December 1996 hearing, the veteran testified that he 
retired from active duty in late 1986 and was first diagnosed 
with heart disease in the early 1990's.  The veteran 
contended that his symptoms began during service when he was 
experiencing chest pain, loss of consciousness, and numbness 
in his legs and arms.

Private medical records from November 1996 to January 1997 
show that the veteran complained of chest pain, shortness of 
breath, and lightheadedness.  A December 1996 echocardiogram 
revealed normal left ventricular size and function with 
estimated left ventricular function of 50 percent with no 
definite focal wall motion abnormalities and mild mitral 
regurgitation with mild left atrial enlargement.  A January 
1997 examination and hospital discharge summary showed 
diagnoses of paroxysmal atrial tachycardia and converted 
paroxysmal supraventricular tachycardia with rapid 
ventricular response rate.

The first part of the test is for VA to determine if the 
veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a).  New and material evidence means 
evidence not previously submitted to agency decision makers 
that bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (1998).   See Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998).  When the case was previously denied, 
there was no evidence of a current disability.  Now, there is 
evidence of a current disability.  This evidence must be 
considered to fairly decide the claim.  In this case, the 
evidence of diagnoses of arteriosclerotic heart disease meets 
the definition of new and material evidence and requires that 
the claim be reopened.  38 U.S.C.A. § 5108 (West 1991).

B.  Merits

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1131 (West 1991).  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (1998).  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1998).  Moreover, in the case of 
a cardiovascular disorder, service connection may be granted 
if such disease is manifested in service, or manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1998).

Although the veteran's record indicates that he served in 
combat, the veteran has not alleged that his current 
disability was the result of combat service.  Thus, 38 
U.S.C.A. § 1154(b) (West 1991) is not applicable in this 
case.

As noted above, the veteran's service medical records reveal 
that he complained of and was treated during service for 
chest pain.  However, multiple evaluations including EEG show 
normal findings and diagnoses include chest wall syndrome, 
musculoskeletal pain, possible coronary artery disease, and 
possible variant anginas.  At his retirement examination, 
there were no complaints or findings of chest pain and the 
evaluations of the chest and vascular systems were normal.  
VA examination findings indicate no finding of 
arteriosclerosis.

Upon review of the evidence, the Board finds that this claim 
is not well grounded. The veteran is competent to report that 
on which he has personal knowledge, that he experienced chest 
pain in service and currently experiences chest pain.  Layno 
v. Brown, 6 Vet. App. 465, 470 (1994).  However, to the 
extent that the veteran contends that his current heart 
disease is related to his service, such allegations are lay 
speculation on medical issues involving the etiology of a 
disability and does not bear directly and substantially to 
the claim on appeal and are not material.  See Pollard v. 
Brown, 6 Vet.App. 11  (1993) (pursuant to Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992), lay testimony attempting to 
diagnose frostbite or arthritis in service held to be not 
competent evidence for such purpose and thus not material); 
see also Moray v. Brown, 5 Vet.App. 211 (1993) (lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under 38 U.S.C.A. § 5108 (1991)).   

Lay assertions of medical causation cannot suffice to reopen 
a claim under 38 U.S.C.A. § 5108.  Wilkinson v. Brown, 8 
Vet.App. 263, 268 (1995).  While the veteran is certainly 
capable of providing evidence of symptomatology, a lay person 
is not generally capable of opining on matters requiring 
medical knowledge, such as the condition causing or 
aggravating the symptoms.  See Stadin v. Brown, 8 Vet.App. 
280, 284 (1995); Robinette v. Brown, 8 Vet.App. 69, 74 
(1995); Routen v. Brown, 10 Vet.App. 183 (1997).  In the 
instant case, there is no competent medical evidence linking 
arteriosclerotic heart disease to the veteran's active 
service, as none of the many examiners who have treated the 
veteran for his heart disease have related such to his active 
service.  Accordingly, the Board concludes that the veteran's 
claim for service connection for arteriosclerotic heart 
disease is not well grounded and is denied.  38 U.S.C.A. 
§ 5107 (West 1991).

The Board acknowledges that it decided the issue of whether 
new and material evidence has been submitted to reopen the 
claim for service connection for arteriosclerotic heart 
disease on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
veteran has been given adequate notice and opportunity to 
respond and, if not, whether he will be prejudiced thereby.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
concludes that the veteran has not been prejudiced by the 
decision herein.  The veteran's claim was denied by the RO.  
The Board considered the same law and regulations.  The Board 
merely concludes that with respect to this issue, although 
new and material evidence was submitted, the evidence 
submitted by the veteran did not meet the initial threshold 
evidentiary requirement for well grounded claim.  The result 
is the same.  See Meyer v. Brown, 9 Vet. App. 425 (1996).

II.  Evaluation of postoperative 
prostatectomy/lymphadenectomy

The veteran contends that he is entitled to a compensable 
evaluation for his service-connected postoperative 
prostatectomy/lymphadenectomy. 

The Board finds that the veteran's claim for increased 
evaluation for postoperative prostatectomy/lymphadenectomy 
for prostate cancer due to exposure to Agent Orange is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a)(West 
1991).  Where the veteran is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of an evaluation for the disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher evaluation and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 225 (1995).  The veteran 
has not alleged that any records of probative value that may 
be obtained, and which have not already been requested by the 
VA or associated with his claims folder, are available.  The 
Board accordingly finds that the duty to assist, as mandated 
by of 38 U.S.C.A. § 5107(a)(West 1991), has been satisfied.

The Board notes that this issue arises from the initial July 
1996 claim for service connection for postoperative 
prostatectomy/lymphadenectomy for prostate cancer due to 
exposure to Agent Orange which has now been granted and 
assigned a noncompensable evaluation.  The Board has 
continued the issue as entitlement to an increased 
evaluation.  The veteran is not prejudiced by this naming of 
the issue.  The Board has not dismissed the issue, and the 
law and regulations governing the evaluation of the 
disability is the same regardless of how the issue has been 
phrased.  See Fenderson v. West, 12 Vet. App. 119, 125-26 
(1999).  There is an important distinction between 
disagreement with the original evaluation award and a 
subsequent claim for an increased evaluation in terms of VA 
adjudicative actions.  However, the Court did not provide a 
substitute name for the issue.  The Board has considered 
whether staged evaluations should be assigned in the 
determination below.  The Board concludes that the disability 
has not significantly changed and a uniform evaluation is 
appropriate.

A November 1996 private comprehensive examination, the 
examiner noted that the veteran had a history of prostate 
cancer with a status post prostatectomy and lymphadenectomy 
with no evidence of spread in 1990.   It was noted that PSA's 
have been normal.  Evaluation of the genitourinary system 
revealed no dysuria, hematuria, history of nephrolithiasis, 
or urinary tract infections.  The veteran reported nocturia 2 
times per night.  The assessment included history of prostate 
cancer with no evidence of recurrence. 

In July 1997, the RO granted service connection for prostate 
cancer due to exposure to Agent Orange under the provisions 
of 38 C.F.R. §§ 3.307(a), 3.309(e) as the veteran's service 
records show that he served in Vietnam and private medical 
records show that the veteran underwent a prostatectomy and 
lymphadenectomy for prostate cancer in 1990.  The RO assigned 
a noncompensable evaluation under Diagnostic Codes 7528-7512.

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.115b (1998).  The rating schedule 
does not specifically address postoperative 
prostatectomy/lymphadenectomy for prostate cancer due to 
exposure to Agent Orange.  In such situations, it is 
permissible to evaluate the veteran's service-connected 
disorder under provisions of the schedule which pertain to a 
closely-related disease or injury which is analogous in terms 
of the function affected, anatomical localization and 
symptomatology.  38 C.F.R. § 4.20 (1998).  In the instant 
case, postoperative prostatectomy/lymphadenectomy for 
prostate cancer due to exposure to Agent Orange is rated 
under 38 C.F.R. Part 4, Diagnostic Codes 7512-7528 (1998).  
Under Diagnostic Code 7512, chronic cystitis including 
interstitial and all infectious and non-infectious etiologies 
are rated as voiding dysfunction.  Under Diagnostic Code 
7528, malignant neoplasms of the genitourinary system, if 
after the initial 6 month period, there has been no local 
recurrence or metastasis, residuals are rated as voiding 
dysfunction or renal dysfunction, whichever is predominant.  
Evaluations of genitourinary dysfunctions are set forth under 
38 C.F.R. § 4.115a.  Voiding dysfunction requiring the 
wearing of absorbent materials which must be changed less 
than 2 times per day warrants a 20 percent evaluation.  
Voiding dysfunction requiring the wearing of absorbent 
materials which must be changed 2 to 4 times per day warrants 
a 40 percent evaluation.  

At an October 1997 VA examination, it was noted that the 
veteran underwent a radical prostatectomy for prostate cancer 
in 1990.  According to the examiner, the veteran's last 
urinary examination was fine and his PSA's were normal.  It 
was noted that the veteran had mild stress urinary 
incontinence but did not wear a pad.  On evaluation, his 
testicles were present but his prostate was surgically 
absent.  

The Board observes that the RO, in a November 1997 rating 
decision granted service connection for penile curvature with 
loss of erectile power as secondary to the veteran's service-
connected postoperative prostatectomy/lymphadenectomy for 
prostate cancer due to exposure to Agent Orange and granted 
special monthly compensation for loss of use of a creative 
organ. 

After reviewing the evidence of record, the Board finds that 
the preponderance of the evidence is against an increased 
(compensable) evaluation for postoperative 
prostatectomy/lymphadenectomy for prostate cancer due to 
exposure to Agent Orange.  As noted previously, the veteran 
is competent to report that on which he has personal 
knowledge, that is what comes to him through his senses.  
Layno, 6 Vet. App. at 470 .  However, the veteran has 
presented no reasonable evidence or argument for granting an 
increased evaluation.  Recent VA and private examinations 
disclose that the veteran's PSA's were normal.  The veteran 
has reported nocturia 2 times per night and mild stress 
incontinence during the day, he has not complained of voiding 
dysfunction requiring changing a pad less than 2 times per 
day.  Examiners indicated normal urinary examination with no 
recurrence of prostate cancer.  The physicians expertise puts 
them in a better position to determine the extent of 
impairment.  

In this case, the evidence of record does not show any 
genitourinary dysfunction impairment due to postoperative 
prostatectomy/lymphadenectomy for prostate cancer due to 
exposure to Agent Orange.  In view of the foregoing, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for a compensable evaluation for 
postoperative prostatectomy/lymphadenectomy for prostate 
cancer due to exposure to Agent Orange.  Accordingly, the 
claim is denied.


ORDER

Service connection for arteriosclerotic heart disease is 
denied.  Entitlement to a compensable evaluation for 
postoperative prostatectomy/lymphadenectomy for prostate 
cancer due to exposure to Agent Orange is denied.


REMAND

The Board observes that the most recent VA examinations of 
the veteran's service-connected degenerative disc disease of 
the lumbar spine, COPD, hearing loss, and left hip low back 
disorder were in November 1996, almost 3 years ago.  
Additionally, the veteran, at his December 1996 hearing, 
alleged that the examinations were not adequate.  Moreover, 
as noted previously, the veteran underwent a total right hip 
replacement in February 1998.  The VA's statutory duty to 
assist the veteran includes the duty to conduct a thorough 
and contemporaneous examination so that the evaluation of the 
disability will be a fully informed one.  Accordingly, this 
case is REMANDED for the following:

1.  The RO should schedule the veteran 
for VA orthopedic, pulmonary, and 
audiological examinations.  The claims 
folder and a copy of this remand should 
be made available to the examiners.  The 
orthopedic examiner should provide ranges 
of motion of the lumbar spine and 
bilateral hips and evaluate the veteran's 
degenerative disc disease of the lumbar 
spine and residuals of total hip 
replacements of the both the left and 
right hip in compliance with DeLuca v. 
Brown,  8 Vet. App. 202 (1995).  The 
pulmonary examiner should evaluate the 
veteran's COPD with pulmonary function 
tests. 

2.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655 (1998), when the 
claimant without good cause fails to 
report for examination, the claim will be 
denied.  However, the Secretary must show 
a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The regional office must 
comply with all notification requirements 
regarding the duty to report and the 
failure to report for examination.  This 
remand serves as notification of the 
regulation.

Following completion of these actions, the RO should review 
the claim.  Thereafter, in accordance with the current 
appellate procedures, the case should be returned to the 
Board for completion of appellate review.  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

	(CONTINUED ON NEXT PAGE)



directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals


 

